PURCHASE AND SALE AGREEMENT

          THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made this 2nd
day of September, 2009, by and between JORNIK, INC., a California corporation,
hereinafter (“Seller”) and ES RX, INC., a California corporation, hereinafter
(“Buyer”).

RECITALS

          A.          Seller owns and operates Bell Plaza Pharmacy, located at
6339 S. Atlantic Avenue, Bell, California 90201(“Bell”).

          B.          Bell owns certain assets (collectively, the “Assets”)
consisting of the: (a) Seller’s inventory of stock, and (b) all of the
furniture, fixtures, equipment, computer hardware and software. Assets do not
include Seller’s accounts receivable, cash on hand and in banks or corporate
books and records.

          C.          Seller desires to sell, assign and transfer to Buyer and
Buyer desires to purchase and acquire the Assets from Seller.

AGREEMENT

          NOW, THEREFORE, in consideration of the terms, covenants, and
conditions hereinafter set forth, and other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

          1.          Purchase and Sale of Assets.

                       Subject to the terms and conditions of this Agreement, on
the Closing Date (as defined in Section 4 herein), Seller does hereby agree to
sell, convey, assign, transfer, and deliver to Buyer, and Buyer agrees to
purchase from Seller the Assets.

          2.          Consideration.

                        In consideration for the sale and transfer of the Assets
from Seller to Buyer, Buyer shall assume responsibility to pay to Seller’s
creditors the maximum sum of Twenty Thousand Dollars ($20,000) (“the
Consideration”).

 

 

 

                    a.          $15,000 of the Consideration shall be applied by
Buyer to payment of debts to Seller’s merchandise vendors (“Vendor Debts”).

 

 

 

                    b.          The remaining $5,000 of the Consideration shall
be held by Buyer for a period of eighteen (18) months from and after the Closing
Date, in an interest bearing account, during which it is to be applied to the
payment of Seller’s debts other than Vendor Debts. Any Consideration not
expended for the payment of Seller’s debts, after 18 months, shall be released
to Seller, together with any interest which may have accrued.


--------------------------------------------------------------------------------



 

 

 

3.          Non-Assumption of Liabilities.

 

 

 

             It is expressly agreed that, other than Buyer’s responsibility to
pay up to a maximum of Twenty Thousand Dollars .to creditors of Seller, Buyer is
not assuming any further responsibility for Seller’s or Bell’s debts, accounts
payable, taxes, penalties, obligations, or liabilities of or associated with the
Assets or arising out of or relating to events occurring Prior to the Closing
Date, except for sales tax relating to the purchase and sale of such of the
Assets as may be required by the California State Board of Equalization.

 

 

 

3.         Closing Date.

                       Subject to the satisfaction or waiver of all conditions
precedent as set forth in this Agreement, the consummation of the purchase and
sale of the Assets and all transactions contemplated herein shall occur on
September 2, 2009 (the “Closing Date”).

          4.          Conditions Precedent to Closing.

                       The closing, and Buyer’s duty to perform, shall be
contingent upon satisfaction or Buyer’s written waiver of the following:

                              a.          Buyer shall obtain a temporary permit
from the California State Board of Pharmacy (“Temporary Permit”). Buyer agrees
to use commercially reasonable diligent efforts to obtain the Temporary Permit,
and Seller shall reasonably assist Buyer in obtaining same.

          5.          Bill of Sale.

                       On the Closing Date, Seller shall deliver to Buyer a duly
executed Bill of Sale, in the form attached hereto as Exhibit “A”.

          6.          Representations and Warranties of Seller.

                      As of the date of this Agreement and as of the Closing
Date, Seller represents and warrants to Buyer the following, the truth and
accuracy of each of which shall constitute a condition precedent to the
obligations of Buyer and which shall survive the Closing Date:

                      a.          Authority. Seller is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
California, and has full authority to execute and deliver this Agreement and
consummate the transactions contemplated hereby, and when executed this
Agreement will be a legal, valid and binding obligation of Seller, enforceable
in accordance with its terms.

                      b.          Title to Assets. On the Closing Date, Seller
shall convey and transfer to Buyer, good, complete and marketable title to all
of the Assets, free and clear of restrictions or conditions of transfer or
assignment, and free and clear of all defects of title, claims, security
interests or restrictions.

--------------------------------------------------------------------------------



                      c.          Legal Actions / Adverse Audits. There are no
actions, suits or proceedings pending or threatened against Seller which,
individually or in the aggregate, could have a material adverse effect on any of
the Assets or the transactions contemplated herein, whether at law or in equity.
Seller is not in default with respect to any order, writ, injunction or decree
of any federal, state or local court, department, agency or instrumentality, or
of any arbitrator, which is directed against it, and is not in violation of any
applicable federal, state or local statute, law or regulation which would have a
material adverse effect on the transactions contemplated herein or on the
Assets. Seller has not been the subject of any materially adverse audit
conducted by any third party claims payer within the twelve (12) month period
immediately preceding the Closing Date.

                      d.          Condition of Assets. All of the Assets are in
good condition and/or repair except for normal wear and tear, and are fit for
the purposes for which they are being used.

          7.          Representations and Warranties of Buyer.

                      As of the date of this Agreement and as of the Closing
Date, Buyer represents and warrants to Seller the following, the truth and
accuracy of each of which shall constitute a condition precedent to the
obligations of Seller and which shall survive the Closing Date:

                      a.          Authority. Buyer is corporation, duly
organized, validly existing, and in good standing under the laws of the State of
California, and has full power and authority to execute and deliver this
Agreement and consummate the transactions contemplated hereby, and when executed
this Agreement will be a legal, valid and binding obligation of Buyer,
enforceable in accordance with its terms.

                      b.          Permits and Licenses. Buyer understands and
acknowledges that Buyer will be required to obtain all necessary permits and
licenses to operate any pharmaceutical business in its own name, from the
appropriate regulatory agencies, and that Seller shall not deliver any such
permits or licenses.

                      c.          Retention of Records. Buyer agrees to preserve
all records of acquisition and disposition of dangerous drugs, and provide
Seller with reasonable access thereto and permit Seller to make copies thereof
during normal business hours, for a period of not less than three (3) years
following the Closing Date.

          8.         Indemnification

                      a.           Buyer shall indemnify, defend and hold
harmless Seller, its officers, directors, shareholders, agents, successors, and
assigns from and against any and all claims, demands, losses, liabilities,
costs, expenses, obligations and damages, including, without limitation, debts
and interest, penalties and reasonable attorneys’ fees, suffered or incurred by
Seller which arise, result from or relate to any material breach of or failure
by Buyer to perform any of its covenants or agreements in this Agreement, or
from any material inaccuracy of any representation or warranty of Buyer in this
Agreement, or which arise, result from or relate to any liability or obligation
of Buyer arising out of the conduct and operation of Buyer’s

--------------------------------------------------------------------------------



pharmaceutical company before or after the Closing Date, which are not
specifically assumed by Seller hereunder.

                      b.          Seller shall indemnify, defend and hold
harmless Buyer, its officers, directors, shareholders, agents, successors, and
assigns from and against any and all claims demands, losses, liabilities, costs,
expenses, obligations and damages, including, without limitation, debts and
interest, penalties and reasonable attorneys’ fees, suffered or incurred by
Buyer which arise, aresult form or relate to any material breach of or failure
by Seller to perform any of its covenants or agreements in this Agreement, or
from any material inaccuracy of any representation or warranty of Seller in this
Agreement, or which arise, result from or relate to any liability or obligation
of Seller arising out of the conduct and operation of Seller’s Pharmaceutical
companies, before or after the Closing date, which are not specifically assumed
by Buyer hereunder.

          9.          General Provisions.

                              a.           Time. Time is of the essence to the
performance of the parties under this Agreement.

                              b.          Sales Tax. Buyer shall be responsible
for payment of all sales and use taxes arising out of the transfer of the
Assets, if any.

                              c.          Expenses. Each of the parties shall
pay all costs and expenses incurred or to be incurred by it in negotiating and
preparing this Agreement and in closing and carrying out the transactions
contemplated by this Agreement. Property taxes and insurance (if assumed by
Buyer, at its option) will be prorated as of the Closing Date.

                              d.          Notices. All notices, statements or
demands shall be in writing and shall be served in person, by facsimile, by
express mail, by certified mail or by private overnight delivery. Service shall
be deemed conclusively made (a) at the time of service, if personally served or
transmitted by facsimile, (b) twenty-four (24) hours after deposit in the United
States mail, properly addressed and postage prepaid, if served by express mail,
or (c) five (5) days after deposit in the United States mail, properly addressed
and postage prepaid, return receipt requested, if served by certified mail.

 

 

 

 

 

Any notice to Seller shall be given to:

 

Any notice to Buyer shall be given to:

 

 

 

 

 

JORNIK, INC.

 

ES RX, INC.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Attn: Ivan Manes

 

Attn: Aaron Crowley

                    Any party may, by virtue of written notice in compliance
with this paragraph, alter or change the address or the identity of the person
to whom any notice or copy thereof is to be sent.

 

 

 

                    e.          Waivers. A waiver by any party of any of the
terms and conditions of this Agreement in any one instance shall not be deemed
or construed to be a waiver of


--------------------------------------------------------------------------------



 

 

 

such term or condition for the future, or of any subsequent breach thereof, nor
shall it be deemed a waiver of performance of any other obligation hereunder.

 

 

 

                    f.          Disputes. In the event a dispute shall arise
between the parties, whether based on contract, tort, statute or other legal
theory (including without limitation any claim of fraud or misrepresentation),
arising out of or related to this Agreement, resulting in litigation, in
addition to such other relief as may be awarded by the courts, the prevailing
party or parties shall be entitled to recover reasonable attorneys’ fees,
expenses and costs.

 

 

 

                    g.          Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the successors and assignees of the parties.

 

 

 

                    h.          Headings. The subject headings of the paragraphs
and subparagraphs of this Agreement are for convenience only and shall not in
any way affect the construction or interpretation of any provision of this
Agreement.

 

 

 

                    i.          Entire Agreement. This Agreement, together with
its Exhibits, and escrow instructions prepared by the Escrow Agent, contain the
entire understanding of the parties hereto relating to the subject matter hereof
and supersedes all prior and collateral agreements, understandings, statements
and negotiations of the parties. Each party acknowledges that no
representations, inducements, promises, or agreements, oral or written, with
reference to the subject matter hereof have been made other than as expressly
set forth herein.

 

 

 

                    j.          Severability. If any provision of this
Agreement, as applied to any party or to any circumstance, shall be found by a
court of competent jurisdiction to be void, invalid or unenforceable, the same
shall in no way affect any other provision of this Agreement, the application of
any such provision in any other circumstance, or the validity or enforceability
of this Agreement.

 

 

 

                    k.          Governing Law/Interpretation. This Agreement
shall be governed by, construed in accordance with and enforced under the laws
of the State of California. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

               IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

 

 

 

 

 

 

Seller:

Buyer:

 

 

JORNIK, INC.

ES RX, INC.

 

 

By: 

/s/ Ivan Manes

 

By: 

/s/ Aaron Crowley

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

Ivan Manes, its President

 

Aaron Crowley, its President


--------------------------------------------------------------------------------



Exhibit “A”

Bill of Sale

          This Bill of Sale is made, executed and effective as of the 2nd day of
September, 2009, by JORNIK, Inc. (“Seller”) to ES RX, Inc. (“Buyer”). Unless
otherwise defined herein, all capitalized terms used in this Bill of Sale are
defined in the Purchase and Sale Agreement and Escrow Instructions, dated
September 2, 2009, by and between Seller and Buyer (the “Agreement”). This Bill
of Sale is being executed and delivered pursuant to, and in accordance with,
Paragraph 6 of the Agreement.

          Seller hereby conveys, grants, bargains, sells, transfers, sets over,
assigns, delivers and confirms unto Buyer, its successors and assigns forever,
all right, title and interest of Seller in and to the Assets as set forth in,
and subject to the terms of, the Agreement; to have and to hold all of the
Assets, unto Buyer, its successors and assigns, to its own use.

          Seller further covenants and agrees that it will do, execute and
deliver, or will cause to be done, executed and delivered, all such further
acts, transfers, assignments and conveyances, confirmations, powers of attorney,
assurances and consents, for the better assuring, conveying and confirming unto
Buyer of all the right, title and interest of Seller in and to the Assets, as
Buyer shall reasonably require.

          IN WITNESS WHEREOF, Seller has executed this Bill of Sale.

 

 

 

 

 

Jornik, Inc..

 

 

 

 

By: 

/s/ Ivan Manes

 

 

 

--------------------------------------------------------------------------------

 

 

 

Ivan Manes, its President


--------------------------------------------------------------------------------